Exhibit 10.1

ISSUING AND PAYING AGENT AGREEMENT

THIS ISSUING AND PAYING AGENT AGREEMENT (the “Agreement”) is entered into as of
December 2, 2014 by and between U.S. Bank National Association (the “Bank”) with
offices at 100 Wall Street, Suite 1600, New York, New York 10005 and Leggett &
Platt, Incorporated (the “Company”) regarding the commercial paper program of
the Company (hereinafter referred to as the “Program”):

WITNESSETH:

WHEREAS, at the request of the Company, the Bank is prepared to (a) act as
depositary for the safekeeping of certain notes of the Company which may be
issued and sold in the United States commercial paper market under the Program
(the “Commercial Paper Notes”; such Commercial Paper Notes when issued in
book-entry form being hereinafter referred to as “Book-Entry Commercial Paper
Notes” and when issued in the form of certificated promissory notes being
hereinafter referred to as “Certificated Commercial Paper Notes”), (b) as
issuing agent on behalf of the Company in connection with the issuance of the
Commercial Paper Notes, (c) as paying agent to undertake certain obligations to
make payments in respect of the Commercial Paper Notes, and (d) as depositary to
receive certain funds on behalf of the Company, as set forth herein, and

WHEREAS, this Agreement will govern the Bank’s rights, powers and duties as such
depositary, issuing agent and paying agent for the Commercial Paper Notes and
the Company’s rights and obligations in connection therewith.

NOW THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:

1. Appointment of Bank. The Company hereby appoints the Bank and the Bank hereby
agrees to act, on the terms and conditions specified herein, as depositary, and
issuing and paying agent for the Commercial Paper Notes issued under the
Program. The Commercial Paper Notes will be sold through such commercial paper
dealers and/or placement agents as the Company shall have notified the Bank in
writing from time to time (collectively, the “Dealers”). The Dealer(s) are
currently                     .

2. Letter of Representations. The Company will promptly deliver to the Bank an
executed version of the form of Letter of Representations (the “Letter of
Representations”) provided by The Depository Trust Company (“DTC”). The Company
understands and agrees that such Letter of Representations when executed by the
Company, the Bank and DTC shall supplement the provisions of this Agreement and
that the Company, the Bank, and DTC shall be bound by the terms and provisions
of the Letter of Representations, including any procedures and operational
arrangements applicable thereunder.



--------------------------------------------------------------------------------

3. Supply of Commercial Paper Notes.

(a) The Company will from time to time furnish the Bank with an adequate supply
of Commercial Paper Notes, which shall be Book-Entry Commercial Paper Notes
and/or Certificated Commercial Paper Notes, as the Company in its sole and
absolute discretion considers appropriate. If Certificated Commercial Paper
Notes are to be issued, they shall be in the form provided by the Company, shall
be serially numbered and shall have been executed by manual or facsimile
signature of an Authorized Representative (as hereafter defined), but shall
otherwise be uncompleted. Book-Entry Commercial Paper Notes shall be
substantially in the forms attached to the Letter of Representations and shall
be represented by one or more master notes (“Master Note” or “Master Notes”)
which shall be executed by manual or facsimile signature by an Authorized
Representative in accordance with the Letter of Representations. Pending receipt
of instructions pursuant to this Agreement, the Bank will hold the Certificated
Commercial Paper Notes and Master Note(s) in safekeeping for the account of the
Company or DTC, as the case may be, in accordance with the Bank’s customary
practice.

(b) Each Certificated Commercial Paper Note or Master Note delivered to the Bank
shall be accompanied by a letter from the Company, as the case may be,
identifying the Certificated Commercial Paper Note or Master Note(s) transmitted
therewith, and the Bank shall acknowledge receipt of such Certificated
Commercial Paper Note(s) or Master Note(s) on the copy of such letter or
pursuant to some other form of written receipt deemed appropriate by the Bank at
the time of delivery to the Bank of such Certificated Commercial Paper Note(s)
or Master Note(s). Pending the issuance of Certificated Commercial Paper Notes
as provided in Section 5 hereof, all Certificated Commercial Paper Notes and
Master Note(s) delivered to the Bank shall be held by the Bank for the account
of the Company or DTC, as the case may be, for safekeeping in accordance with
the Bank’s customary practice.

4. Authorized Representatives. With the delivery of this Agreement, the Company
is furnishing to the Bank, and from time to time thereafter may furnish to the
Bank, and shall furnish to the Bank upon the Bank’s request, certificates
(“Incumbency Certificates”) of a responsible officer (a “Responsible Officer”)
of the Company certifying the incumbency and specimen signatures of officers or
agents of the Company authorized to execute Commercial Paper Notes on behalf of
the Company by manual or facsimile signature and/or to take other action
hereunder on behalf of the Company (each an “Authorized Representative”); such
Incumbency Certificate shall also specify the names of employees of Dealers who
are authorized to give notices and/or issuance instructions to the Bank as
provided herein (a “Dealer Representative”). Until the Bank receives a
subsequent Incumbency Certificate of the Company, the Bank is entitled to rely
on the last such Incumbency Certificate delivered to the Bank for purposes of
determining the Authorized Representatives and Dealer Representatives. The Bank
shall not have any responsibility to the Company to determine by whom or by what
means a facsimile signature may have been affixed on the Commercial Paper Notes,
or to determine whether any facsimile or manual signature resembles the specimen
signature(s) filed with the Bank by a duly authorized officer of the Company.
Any Commercial Paper Notes bearing the manual or facsimile signature of a person
who is an Authorized Representative on the date such signature is affixed shall
be binding on the Company after the authentication thereof by the Bank
notwithstanding that such person shall have died or shall have otherwise ceased
to hold his office on the date such Commercial Paper Note is countersigned or
delivered to the Bank.



--------------------------------------------------------------------------------

5. Completion, Authentication and Delivery of Commercial Paper Notes.

(a) In the case of Certificated Commercial Paper Notes, from time to time during
the term of this Agreement and subject to the terms and conditions hereof, and
upon the Bank’s timely receipt of written, telecopy or telex instructions or
notice transmitted directly to the Bank’s computers or in such other manner as
the Bank then employs as the Bank’s normal business practice, not later than
12:30 pm New York City time on a day on which the Bank is open for business (a
“Business Day”), from an Authorized Representative or a Dealer Representative,
on the date of issuance of any Certificated Commercial Paper Notes (in the case
of instructions from an Authorized Representative, a copy of such instructions
shall be sent to the Dealer Representative by said Authorized Representative),
the Bank shall withdraw the respective Certificated Commercial Paper Notes from
safekeeping and in accordance with the instructions so received, take the
following actions with respect to each such Certificated Commercial Paper Note:

 

  i. date each such Certificated Commercial Paper Note the date of issuance
thereof (which shall be a Business Day) and insert the maturity date thereof
(provided that the Authorized Representative or Dealer Representative shall
ensure that such date is a Business Day and that it shall not be more than 270
days from the date of issue) and the face amount (provided that Authorized
Representative or the Dealer Representative shall ensure that such face amount
is $250,000 or integral multiples of $1,000 in excess thereof) thereof in
figures;

 

  ii. authenticate (by countersigning) each such Certificated Commercial Paper
Note in the appropriate space provided thereon; and

 

  iii. deliver in the Borough of Manhattan south of Chambers Street each such
Certificated Commercial Paper Note to the Dealer, or the consignee, if any,
designated by such Authorized Representative or Dealer Representative for the
account of the Dealer.

 

  iv. the interest rate and applicable discount amount.

(b) In the case of Book-Entry Commercial Paper Notes, from time to time during
the term of this Agreement and subject to the terms and conditions hereof, and
upon the Bank’s timely receipt of written, telecopy or telex instructions or
notice transmitted directly to the Bank’s computers or in such other a manner as
the Bank then employs as the Bank’s normal business practices, not later than
2:00 pm New York City time on a Business Day, from an Authorized Representative
or a Dealer Representative, on the date of issuance of any Book-Entry Commercial
Paper Notes (in the case of instructions from an Authorized Representative, a
copy of such instructions shall be sent to the Dealer Representative by said
Authorized Representative), the Bank shall give issuance instructions for the
issuance of Book-Entry Commercial Paper Notes to DTC in a manner set forth in,
and take other actions as are required



--------------------------------------------------------------------------------

by, the Letter of Representations. Instructions for the issuance of Book-Entry
Commercial Paper Notes shall include the following information with respect to
each Book-Entry Commercial Paper Note:

 

  i. the date of issuance of each such Book-Entry Commercial Paper Note (which
shall be a Business Day);

 

  ii. the maturity date of each such Book-Entry Commercial Paper Note (provided
that the Representative or Dealer Representative shall ensure that such date is
a Business Day and that it shall not be more than 270 days from the date of
issue); and

 

  iii. the face amount (provided that the Authorized Representative or the
Dealer Representative shall ensure that such face amount is $250,000 or integral
multiples of $1,000 in excess thereof) in figures; and

 

  iv. the interest rate and applicable discount amount.

(c) The Company understands that although the Bank has been instructed to
deliver Commercial Paper Notes against payment, delivery of Commercial Paper
Notes will, in accordance with the custom prevailing in the commercial paper
market, be made before receipt of payment in immediately available funds.
Therefore, once the Bank has delivered a Commercial Paper Note to a Dealer or
its agent as provided herein, the Company shall bear the risk that a Dealer or
its agent fails to remit payment for the Commercial Paper Note to the Bank. The
Bank shall have no liability to the Company for any failure or inability on the
part of the Dealer to make payment for Commercial Paper Notes. Nothing in this
Agreement shall require the Bank to purchase any Commercial Paper Note or expend
the Bank’s own funds for the purchase price of a Commercial Paper Note or
Commercial Paper Notes.

(d) Except as may otherwise be provided in the Letter of Representations, if at
any time the Company instructs the Bank to cease issuing Certificated Commercial
Paper Notes and to issue only Book-Entry Commercial Paper Notes, the Bank agrees
that all Commercial Paper Notes will be issued as Book-Entry Commercial Paper
Notes and that no Certificated Commercial Paper Notes shall be exchanged for
Book-Entry Commercial Paper Notes unless and until the Bank has received written
instructions from an Authorized Representative (any such instructions from a
Dealer Representative shall not be sufficient for this purpose) to the contrary.

(e) It is understood that the Bank is not under any obligation to assess or
review the financial condition or creditworthiness of any person to or for whose
account the Bank delivers a Commercial Paper Note pursuant to instructions from
an Authorized Representative or Dealer Representative or advise the Company as
to the results of any such appraisal or investigation the Bank may have
conducted on its own or of any adverse information concerning any such person
that may in any way have come to the Bank’s attention.



--------------------------------------------------------------------------------

(f) It is understood that DTC may request the delivery of Certificated
Commercial Paper Notes in exchange for Book-Entry Commercial Paper Notes upon
the termination of DTC’s services pursuant to the DTC Letter of Representations.
Accordingly, upon such termination, the Bank is authorized to complete and
deliver Certificated Commercial Paper Notes in partial or complete substitution
for Book-Entry Commercial Paper Notes of the same face amount and maturity as
requested by DTC. Upon the completion or delivery of any such Certificated
Commercial Paper Note, the Bank shall annotate the Bank’s records regarding the
Master Note with respect to such Book-Entry Commercial Paper Notes to reflect a
corresponding reduction in the face amount of the outstanding Book-Entry
Commercial Paper Notes. The Bank’s authority to so complete and deliver such
Certificated Commercial Paper Notes shall be irrevocable at all times from the
time a Book-Entry Commercial Paper Note is purchased until the indebtedness
evidenced thereby is paid in full.

(g) If the Bank shall receive written or telecopy instructions (confirmed in
writing in accordance with this Agreement) from the Company not to issue or
deliver Commercial Paper Notes, until revoked in writing or superseded by
further written instructions from the Company, the Bank shall not issue or
deliver Commercial Paper Notes, provided, however, that notwithstanding contrary
instructions from the Company, the Bank shall be required to deliver Commercial
Paper Notes with respect to agreements for the sale of Commercial Paper Notes
concluded by an Authorized Representative or Dealer Representative prior to
receipt by the Authorized Representative or Dealer Representative of notice of
such instructions from the Company, which the Authorized Representative or
Dealer Representative shall be required to confirm to the Bank in writing prior
to the Bank’s delivery of the Commercial Paper Notes. For purposes of the
preceding provision, the Bank may rely on written notice given or delivered to
the Bank by an Authorized Representative or Dealer Representative as to whether
any particular Commercial Paper Notes are to be issued in respect of such
agreements concluded by such Authorized Representative or Dealer Representative,
and the Bank shall have no obligation to make any other or further
investigation.

6. Proceeds of Sale of the Commercial Paper Notes. Contemporaneously with the
execution and delivery of this Agreement, and for the purposes of this
Agreement, the Bank will establish an account designated as the Leggett & Platt,
Incorporated Note Account (the “Note Account”). On each day on which a Dealer or
its agent receives Commercial Paper Notes (whether through the facilities of DTC
in the manner set forth in the Letter of Representations or by delivery in
accordance with the provisions of this Agreement), all proceeds received by the
Bank in connection with such sale shall be credited in immediately available
funds to the Note Account. From time to time upon written instructions received
by the Bank from an Authorized Representative, the Bank agrees to transfer
immediately available funds from the Note Account to any bank or trust company
in the United States for the Company’s account. If the Bank chooses, in its sole
discretion, to credit the Company’s account before the Bank has collected funds
for delivery of Commercial Paper Notes, it is understood that such credit shall
be an advance to the Company to be promptly repaid to the Bank from the proceeds
of sale of Commercial Paper Notes. If any such advance is not repaid on the day
it is used, the Company shall repay such advance on the next business day
together with interest thereon at the rate charged by the Bank for such advance
(which rate shall be no less than the “Prime Rate”). As used in this Agreement,
“Prime Rate” means the rate of per annum interest which U.S. Bank



--------------------------------------------------------------------------------

National Association (“USBNA”) announces publicly or otherwise makes available
to the public from time to time as its “prime rate” (currently calculated on the
basis of the actual number of days elapsed over a year of 360 days) with any
change in the “prime rate” to be effective on and as of the date of any change
in said “prime rate”. The Prime Rate and the calculation thereof may be
established by USBNA in its sole discretion and is not necessarily the lowest
rate of interest offered by USBNA to its most creditworthy customers. The Prime
Rate is a variable or fluctuating rate which increases or decreases from time to
time.

7. Payment of Matured Commercial Paper Notes.

(a) By 1:00 pm, New York time, on the date that any Commercial Paper Notes are
scheduled to mature, the Company shall ensure that there shall have been
transferred to the Bank for deposit in the Note Account immediately available
funds at least equal to the amount of Commercial Paper Notes maturing on such
date. If Commercial Paper Notes are being issued on the same day that Commercial
Paper Notes are maturing, the Company shall ensure that immediately available
funds are wired into the Note Account by 1:00 pm, New York time on such date in
an amount equal to the amount by which the face value of the Commercial Paper
Notes maturing on such date exceeds the face value of Commercial Paper Notes
being issued on such date,. When any matured Commercial Paper Note is presented
to the Bank for payment by the holder thereof (which may, in the case of
Book-Entry Commercial Paper Notes, be DTC or a nominee of DTC), payment shall be
made from and charged to the Note Account to the extent funds are available in
said account.

(b) Each Commercial Paper Note presented to the Bank for payment at or prior to
2:15 pm, New York City time, on any Business Day at or after the maturity date
of such Commercial Paper Note shall be paid by the Bank on the same day as such
presentation (or if presented after 2:15 pm, New York City time on any such
Business Day, then on the next succeeding Business Day) to the extent funds are
available in the Note Account.

8. Representations and Warranties of the Company. The Company hereby warrants
and represents to the Bank, and, each request to issue Commercial Paper Notes
shall constitute the Company’s continuing warranty and representation, as
follows:

(a) This Agreement is, and all Commercial Paper Notes delivered to the Bank
pursuant to this Agreement will be, duly authorized, executed and delivered by
the Company. The Bank’s appointment to act for the Company hereunder is duly
authorized by the Company.

(b) The issuance and delivery of the Commercial Paper Notes will not violate any
state or federal law and the Commercial Paper Notes do not require registration
under the Securities Act of 1933, as amended.

(c) This Agreement constitutes, and the Commercial Paper Notes, when completed,
countersigned, and delivered pursuant hereto, will constitute, the Company’s
legal, valid and binding obligations enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the rights of creditors generally and by general principles of equity.



--------------------------------------------------------------------------------

(d) The Company is a corporation duly organized and validly existing under the
laws of Missouri and no liquidation, dissolution, bankruptcy, windup or similar
proceedings have been instituted with respect to the Company.

(e) The Company has, and at all relevant times has had, all necessary power and
authority to execute, deliver and perform this Agreement and to issue the
Commercial Paper Notes.

(f) The Company has taken all actions which are required for the authorization
of the issuance of the Commercial Paper Notes, and for the authorization,
execution, delivery and performance of this Agreement, and such actions do not
require the approval or consent of any holder or trustee of any indebtedness or
obligations of the Company.

(g) The issuance of Commercial Paper Notes by the Company (i) does not and will
not contravene any provision of any governmental law, regulation or rule
applicable to the Company, and (ii) does not and will not conflict with, breach
or contravene the provisions of any contract or other instrument binding upon
the Company.

(h) Each instruction given to the Bank in accordance with Section 5 hereof shall
constitute a representation and warranty by the Company that the issuance and
delivery of such Commercial Paper Note(s) have been duly and validly authorized
by the Company.

9. Reliance on Instructions. Except as otherwise set forth herein, the Bank
shall incur no liability to the Company in acting hereunder upon telephonic or
other instructions contemplated hereby which the Bank reasonably believed in
good faith to have been given by an Authorized Representative or a Dealer
Representative, as the case may be. In the event a discrepancy exists with
respect to such instructions, the telephonic instructions as understood by the
Bank will be deemed the controlling and proper instructions, unless such
instructions are required by this Agreement to be in writing.

10. Cancellation of Commercial Paper Notes. Upon payment by the Bank of
Certificated Commercial Paper Note(s) presented for payment, the Bank shall mark
such Certificated Commercial Paper Note(s) as paid and (i) in due course cancel
Certificated Commercial Paper Note(s) presented for payment and from time to
time return such canceled Certificated Commercial Paper Notes to the Company, or
(ii) destroy such Certificated Commercial Paper Notes(s) and deliver to the
Company from time to time a destruction certificate identifying all Certificated
Commercial Paper Notes destroyed since the issuance of the prior destruction
certificate. After payment of any matured Book-Entry Commercial Paper Notes, the
Bank shall annotate the Bank’s records to reflect the face amount of Book-Entry
Commercial Paper Notes outstanding in accordance with the Letter of
Representations. Promptly upon the written request of the Company, the Bank
agrees to cancel and return to the Company all unissued Certificated Commercial
Paper Notes in the Bank’s possession at the time of such request.



--------------------------------------------------------------------------------

11. Notices; Addresses.

(a) All communications to the Bank by or on behalf of the Company or a Dealer,
by writing, telecopy, telex or telephone, and which relates to the completion,
delivery or payment of the Commercial Paper Note(s), are to be directed to
Commercial Paper Operations at the address indicated in Section 11(b) below.

(b) Notices and other communications hereunder shall (except to the extent
otherwise expressly provided) be in writing (which may be by facsimile) and
shall be addressed as follows, or to such other address as the party receiving
such notice shall have previously specified to the party sending such notice:

 

  if to the Company, at:    Leggett & Platt, Incorporated         1 Leggett Road
        Carthage, MO 64836      Attention:    Treasurer      Facsimile No.:   
417-358-8027      Telephone No.:    417-358-8131      if to the Bank,        
concerning the daily issuance of Commercial Paper Notes:  

U.S. Bank National Association

 

100 Wall Street, 16th Floor

 

New York, NY 10005

  Attention:    Commercial Paper Operations      Facsimile No.:    (212)
509-4529      Telephone No.:    (212) 951-8508      concerning all other
matters:     

U.S. Bank National Association

 

100 Wall Street, Suite 1600

 

New York, NY 10005

  Attention:    Corporate Trust Administration      Facsimile No.:    (212)
509-3384      Telephone No.:    (212) 951-8561   



--------------------------------------------------------------------------------

(c) In any case where it is provided in this Agreement that a copy of any
instruction, demand or other notice is to be delivered to a Dealer, such copy
shall be delivered to the Dealer at the address set forth below by the same
means as the original thereof shall have been given, provided that the failure
of such copy to be given to any Dealer shall not invalidate or adversely affect
the original thereof:

 

  Dealer:          [Dealer Name]       

 

             

 

    

Attention:

        

 

    

Facsimile No.:

        

 

    

Telephone No.:

        

 

       [Dealer Name]       

 

             

 

    

Attention:

        

 

    

Facsimile No.:

        

 

    

Telephone No.:

        

 

       [Dealer Name]       

 

             

 

    

Attention:

        

 

    

Telephone No.:

        

 

    

Facsimile No.:

        

 

             

 

       [Dealer Name]       

 

             

 

             

 

             

 

     Attention:         

 

     Telephone No.:         

 

             

 

  



--------------------------------------------------------------------------------

Notices shall be deemed delivered when received at the address specified above.
For purposes of this Section 11, “when received” shall mean actual receipt
(i) of an electronic communication by telecopier or issuance system specified in
or pursuant to this Agreement; or (ii) of an oral communication by any person
answering the telephone at the office of the individual or department specified
in or pursuant to this Agreement; or (iii) of a written communication
hand-delivered at the office specified in or pursuant to this Agreement.

12. Liability. Neither the Bank nor the Bank’s agents shall be liable for any
act or omission hereunder, except in the case of gross negligence or willful
misconduct as described in Section 13 herein. The Bank’s duties and obligations
shall be determined by the express provisions of this Agreement, and the Letter
of Representations (including the documents referred to therein), and the Bank
and the Bank’s agents shall be responsible for the performance of only such
duties and obligations as are specifically set forth herein and therein, and no
implied covenants shall be read into any such document against the Bank or the
Bank’s agents. Neither the Bank nor the Bank’s agents shall be required to
ascertain whether any issuance or sale of Commercial Paper Note(s) (or any
amendment or termination of this Agreement) has been duly authorized or is in
compliance with any other agreement to which the Company is a party (whether or
not the Bank or any such agent is a party to such other agreement).

13. Indemnity. The Company agrees to indemnify and hold the Bank, the Bank’s
employees and any and all of the Bank’s officers and agents harmless from and
against any and all losses, liabilities (including liabilities for penalties),
actions, suits, judgments, demands, damages, costs and expenses of any nature
(including, without limitation, attorneys’ fees and expenses) arising out of or
resulting from this Agreement or the transactions or activities contemplated
hereby or the exercise of the Bank’s rights and/or the performance of the Bank’s
duties (or those of the Bank’s agents and employees) hereunder; provided,
however that the Company shall not be liable to indemnify or pay the Bank or any
of the Bank’s officers or employees with respect to any loss, liability, action,
suit, judgment, demand, damage, cost or expense that results from or is
attributable to the Bank’s gross negligence or willful misconduct or that of the
Bank’s officers or employees. The foregoing indemnity includes, but is not
limited to, (a) any action taken or omitted to be taken by the Bank or any of
the Bank’s officers or employees upon written, telecopy, telephonic or other
electronically transmitted instructions (authorized herein) received by the Bank
from, or believed by the Bank in good faith to have been given by, the proper
person or persons, (b) the Bank’s improperly executing or failing to execute any
instruction because of unclear instructions, failure of communications media or
any other circumstances beyond the Bank’s control, and (c) the actions or
inactions of DTC. The provisions of this Section 13 shall survive (i) the Bank’s
resignation or removal hereunder and (ii) the termination of this Agreement. In
no event shall the Bank be liable for special, indirect or consequential
damages.



--------------------------------------------------------------------------------

14. Termination.

(a) This Agreement may be terminated at any time by either the Bank or the
Company by 15 days’ prior written notice to the other, provided that the Bank
agrees to continue acting as issuing and paying agent hereunder until such time
as the Bank’s successor has been selected and has entered into an agreement with
the Company to that effect. Such termination shall not affect the respective
liabilities of the parties hereunder arising prior to such termination.

(b) If no successor has been appointed within 30 days, then the Bank have the
right to petition a court of competent jurisdiction for the appointment of a
successor issuing and paying agent hereunder. The Bank shall be reimbursed for
any and all expenses in connection with any such petition and appointment.

(c) On the Business Day following the date of termination of this Agreement, the
Bank shall destroy all Certificated Commercial Paper Notes in the Bank’s
possession and shall transfer to the Company all funds, if any, then on deposit
in the Note Account. The Bank shall promptly notify the Company of all
Certificated Commercial Paper Notes so destroyed.

15. Amendments and Modifications. No amendment, modification or waiver of any
provision of this Agreement, nor any consent to any departure by any party from
any provision hereof binding upon such party, shall be effective unless the same
shall be in writing and signed by all the parties hereto.

16. Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties hereto, their respective successors, including
successors by merger, and assigns; provided, however, that no party hereto may
assign any of its rights or obligations hereunder, except with the prior written
consent of all the other parties hereto.

17. Governing Law.

(a) This Agreement shall be governed and construed in accordance with the laws
of the State of New York applicable to contracts made and performed in the State
of New York and, to the extent applicable, operating circulars of the Federal
Reserve Bank, federal laws and regulations as amended, New York Clearing House
rules and, to the extent not otherwise inconsistent with this Agreement, general
commercial bank practices applicable to commercial paper issuance and payment.

(b) Each party irrevocably and unconditionally submits to the exclusive
jurisdiction of the United States Federal courts located in the Borough of
Manhattan and the courts of the State of New York located in the Borough of
Manhattan.

18. Execution in Counterparts. This Agreement may be executed in any number of
counterparts; each counterpart, when so executed and delivered, shall be deemed
to be an original; and all of which counterparts, taken together, shall
constitute one and the same agreement. The exchange of copies of this Indenture
and of signature pages by facsimile or PDF transmission shall constitute
effective execution and delivery of this Indenture as to the parties hereto and
may be used in lieu of the original Indenture for all purposes. Signatures of
the parties hereto transmitted by facsimile or PDF shall be deemed to be their
original signatures for all purposes.



--------------------------------------------------------------------------------

19. Headings. Section headings used in this Agreement are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

20. Compensation and Expenses. The Company shall pay the Bank from time to time
following the execution of this Agreement reasonable compensation for all
services rendered by the Bank hereunder as agreed between the Bank and the
Company. The Company shall reimburse the Bank upon the Bank’s request for all
expenses, disbursements and advances incurred or made by the Bank in accordance
with any provision of this Agreement (including the reasonable compensation and
the expenses and disbursements of the Bank’s agents and counsel) except any
expense or disbursement attributable to the Bank’s gross negligence or willful
misconduct.

21. Miscellaneous.

(a) No implied covenants or obligations of or against the Bank are to read into
this Agreement or any other agreement. No provision of this Agreement shall
require the Bank to risk the Bank’s own funds or otherwise incur any financial
liability in the performance of any of the Bank’s duties hereunder or in the
exercise of any of the Bank’s duties hereunder or in the exercise of any of the
Bank’s rights and powers hereunder. If the Bank makes a deposit, payment or
transfer of funds before the Bank receives immediately available funds, such
deposit, payment or transfer shall represent an advance by the Bank to the
Company to be repaid from such funds or by the Company in the event that such
funds are not promptly received by the Bank. It is intended that such advance be
for no longer than 24 hours. Interest on each such unpaid advance shall be at
the rate charged by the Bank for such advance (which rate shall be no less than
USBNA’s Prime Rate). The Company shall ensure the prompt reimbursement to the
Bank of any such advance (including the interest thereon).

(b) The Bank may consult with counsel, and any advice or written opinion of such
counsel shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted to be taken by the Bank, in the absence of
bad faith, gross negligence or willful misconduct on the Bank’s part, in
reliance on such advice or opinion.

(c) The Bank makes no representation as to, and shall have no responsibility
for, the correctness of any statement contained in, or the validity or
sufficiency of, this Agreement or any documents or instruments referred to in
this Agreement or as to or for the validity or collectibility of any obligation
contemplated by this Agreement. The Bank shall not be accountable for the use or
application by any person of disbursements properly made by the Bank in
conformity with the provisions of this Agreement.

(d) The Bank may rely and shall be protected in acting upon any document or
writing presented to the Bank hereunder and in good faith believed by the Bank
to be genuine and to have been signed and presented by an authorized person or
persons.



--------------------------------------------------------------------------------

(e) In no event shall the Trustee be responsible or liable for any failure or
delay in the performance of its obligations hereunder arising out of or caused
by, directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

The parties hereto acknowledge that in accordance with Section 326 of the U.S.A.
Patriot Act, the Trustee, like all financial institutions and in order to help
fight the funding of terrorism and money laundering, is required to obtain,
verify, and record information that identifies each person or legal entity that
establishes a relationship or opens an account with the Trustee. The parties to
this Indenture agree that they will provide the Trustee with such information as
it may request in order for the Trustee to satisfy the requirements of the
U.S.A. Patriot Act.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

LEGGETT & PLATT, INCORPORATED

/s/ Sheri L. Mossbeck

 

Authorized Officer’s Signature

Name:   Sheri L. Mossbeck Title:   Senior Vice President & Treasurer

/s/ Matthew C. Flanigan

  Authorized Officer’s Signature Name:   Matthew C. Flanigan Title:   Executive
Vice President & Chief   Financial Officer U.S. BANK NATIONAL ASSOCIATION

/s/ Millie Rolla

  Authorized Officer’s Signature Name:   Millie Rolla Title:   Vice President



--------------------------------------------------------------------------------

The Depository Trust Company

A subsidiary of The Depository Trust & Clearing Corporation

CORPORATE COMMERCIAL PAPER – MASTER NOTE

 

 

December 3, 2014

  (Date of Issuance)

Leggett & Platt, Incorporated (“Issuer”), for value received, hereby promises to
pay to Cede & Co., as nominee of The Depository Trust Company, or to registered
assigns: (i) the principal amount, together with unpaid accrued interest
thereon, if any, on the maturity date of each obligation identified on the
records of Issuer (the “Underlying Records”) as being evidenced by this Master
Note, which Underlying Records are maintained by U.S. Bank National Association
(“Paying Agent”); (ii) interest on the principal amount of each such obligation
that is payable in installments, if any, on the due date of each installment, as
specified on the Underlying Records; and (iii) the principal amount of each such
obligation that is payable in installments, if any, on the due date of each
installment, as specified on the Underlying Records. Interest shall be
calculated at the rate and according to the calculation convention specified on
the Underlying Records. Payments shall be made by wire transfer to the
registered owner from Paying Agent without the necessity of presentation and
surrender of this Master Note.

    REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS MASTER NOTE SET
FORTH ON THE REVERSE HEREOF.

    This Master Note is a valid and binding obligation of Issuer.

Not Valid Unless Countersigned for Authentication by Paying Agent.

 

U.S. Bank National Association

   

Leggett & Platt, Incorporated

(Paying Agent)     (Issuer) By:  

/s/ Millie Rolla

    By:  

/s/ Matthew C. Flanigan

(Authorized Countersignature)     (Authorized Signature)      

Matthew C. Flanigan, Executive Vice

President and Chief Financial Officer

      By:  

/s/ John G. Moore

      (Authorized Signature)      

John G. Moore, Senior Vice President,

Chief Legal & HR Officer, and Secretary

CCPMN March 2014



--------------------------------------------------------------------------------

(Reverse Side of Note)

At the request of the registered owner, Issuer shall promptly issue and deliver
one or more separate note certificates evidencing each obligation evidenced by
this Master Note. As of the date any such note certificate or certificates are
issued, the obligations which are evidenced thereby shall no longer be evidenced
by this Master Note.

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto

 

 

(Name, Address. and Taxpayer Identification Number of Assignee)

the Master Note and all rights thereunder, hereby irrevocably constituting and
appointing                                      , attorney to transfer said
Master Note on the books of Issuer with full power of substitution in the
premises.

 

Dated:                                                            

 

      (Signature) Signature(s) Guaranteed:             Notice: The signature on
this assignment must correspond with the name as written upon the face of this
Master Note, in every particular, without alteration or enlargement or any
change whatsoever.

 

 

Unless this certificate is presented by an authorized representative of The
Depository Trust Company, a New York corporation (“DTC”), to Issuer or its agent
for registration of transfer, exchange, or payment, and any certificate issued
is registered in the name of Cede & Co. or in such other name as is requested by
an authorized representative of DTC (and any payment is made to Cede & Co. or to
such other entity as is requested by an authorized representative of DTC), ANY
TRANSFER, PLEDGE. OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL inasmuch as the registered owner hereof, Cede & Co., has an interest
herein.

CCPMN March 2014